      Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 1 of 12




Paul A. Turcke, ISB #4759
MSBT LAW
7699 West Riverside Drive
Boise, ID 83714
Telephone: 208-331-1800
Fax: 208-331-1202
Email: pat@msbtlaw.com
Erik E. Petersen, WSB No. 7-5608
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-6946 (phone)
(307) 777-3542 (fax)
erik.petersen@wyo.gov

Counsel for the State of Wyoming


               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF IDAHO
WESTERN WATERSHEDS PROJECT, et
al.,
                                            Case No. 1:18-cv-00187-REB
                       Plaintiffs,

              v.                         DEFENDANT-INTERVENORS
                                         STATE OF WYOMING AND
RYAN K. ZINKE, Secretary of the          WESTERN ENERGY
Interior, et al.,                        ALLIANCE’S REPLY IN
                                         SUPPORT OF MOTION FOR
                       Defendants,
                                         PARTIAL SUMMARY
STATE OF WYOMING, WESTERN                JUDGMENT [DKT. NO. 148]
ENERGY ALLIANCE,
      Defendant-Intervenors.
        Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 2 of 12




                                 INTRODUCTION

        As the federal Defendants, the State of Wyoming, and the Western Energy

Alliance (Alliance) have already shown, the Bureau of Land Management acted

lawfully when it issued: (1) Instruction Memorandum 2018-034; and (2) the leases

challenged in this litigation. In light of the federal Defendants’ comprehensive

reply brief, Wyoming and Alliance will limit their reply to the following two

topics: (1) what constitutes public participation “to the extent practicable” in the oil

and gas context; and (2) what the appropriate remedy should be in the event that

this Court rules in favor of the Advocacy Groups. Wyoming and Alliance adopt

and incorporate by reference the arguments advanced by the federal Defendants on

all other topics.

                                    ARGUMENT

   I.      The Advocacy Groups misunderstand the meaning of the phrase “to
           the extent practicable” as used in the NEPA context.

        The Advocacy Groups argue that the Bureau failed to provide public

participation at the leasing stage “to the extent practicable” as required by the

National Environmental Policy Act (NEPA). (ECF_158 at 18-19). In the context of

a NEPA challenge, “to the extent practicable” is an inherently vague phrase that

requires “a fact-intensive inquiry made on a case-by-case basis.” Sequoia

ForestKeeper v. Elliott, 50 F. Supp. 3d 1371, 1387 (E.D. Cal. 2014); (ECF_148-1

at 7-9).
                                           1
       Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 3 of 12




      The Advocacy Groups disagree and argue that the concept is simple: if an

agency has been able to do something before, it is inherently practicable, and

anything less than what has been done before violates the “to the extent

practicable” language. (ECF_158 at 18-19). This overly simplistic reasoning does

not hold water. It also conflicts with existing Ninth Circuit case law.

      Specifically, the Advocacy Groups argue that, because the Bureau

previously allowed for longer public participation periods than those provided for

in Instruction Memorandum 2018-034, the now-shorter public participation periods

are a per se violation of the “to the extent practicable” language in NEPA. (See

ECF_158 at 18-19). But, as the federal Defendants make clear, there is nothing in

NEPA to support this interpretation (See ECF_162 at 5-8). Moreover, a simple

hypothetical exercise shows why this interpretation cannot be what Congress

intended.

      Let us imagine that, two years from now, President Elizabeth Warren is in

office, and she has appointed former-Governor Jay Inslee as her Secretary of the

Interior. Let us further imagine that Secretary Inslee issues an Instruction

Memorandum that provides for a full year of public participation on an

Environmental Assessment prior to the issuance of an oil & gas lease.1 Under the



1
 Lest one think this hypothetical extreme, while a candidate for President,
Governor Inslee stated that he intended to halt all new leasing of fossil fuels from
                                          2
       Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 4 of 12




Advocacy Groups’ reasoning, the Bureau could never retreat from this

commitment to public participation because it was once practicable in the eyes of

one administration. That cannot be what Congress intended when it used the phrase

“to the extent practicable” in NEPA. And yet, while the scope of the timeframes is

different here, the concept is the same. The Advocacy Groups argue that once the

Bureau allowed a thirty-day comment period, it became per se “practicable.” Not

so.

      Fortunately, the Court of Appeals for the Ninth Circuit has provided

guidance to this Court on how to interpret the phrase “to the extent practicable” in

the NEPA context, and it looks nothing like the Advocacy Groups’ statutory

interpretation. Bering Strait Citizens for Responsible Res. Dev. v. U.S. Army Corps

of Eng’rs, 524 F.3d 938, 953 (9th Cir. 2008). In Bering Strait, the Ninth Circuit

determined that, when faced with providing for public involvement “to the extent

practicable” in the NEPA context, the “rule” is that the agency must consider “the

totality of the circumstances.” Id. This brings us back to the case-by-case nature of

the analysis. Sequoia ForestKeeper, 50 F. Supp. 3d at 1387. The Ninth Circuit

applied this rule in Bering Strait, finding that the United States Army Corps of

Engineers met the “to the extent practicable” test because the “totality of the

circumstances” showed that: (1) information about the project was widely

federal land on “Day 1,” despite the fact that this would violate a host of statutes,
including the Mineral Leasing Act.
                                         3
       Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 5 of 12




disseminated; and (2) the agency received a “high level” of public comment.

Bering Strait, 524 F.3d at 953.

      That is precisely what happened here. The Advocacy Groups were well

aware of the proposed actions, and they commented on them. 2 (ECF_141 at 9-11,

30-35). The Bureau disseminated information about the project widely, and the

agency received a high level of public comment from the Advocacy Groups. See

id. Thus, just as in Bering Strait, when one considers the “totality of the

circumstances,” it is clear that the Bureau provided adequate opportunity to the

Advocacy Groups to share their opinions with the agency. Id.; Bering Strait, 524

F.3d at 953.

      The Advocacy Groups disagree, but they never once discuss the “totality of

the circumstances” rule in their response brief. (See ECF_158). Indeed, they

entirely fail to respond to the Bering Strait case. Id. Moreover, the Advocacy

Groups point to no information that “if properly considered, [would] present a

‘seriously     different   picture   of   the       environmental   landscape.’”   Sequoia

ForestKeeper, 50 F. Supp. 3d at 1387. Instead, they rely on a suite of declarations.

(ECF_158 at 25-26). But these declarations simply allege that, if the Bureau had

provided more time for public participation, some organizations would have

2
 Indeed, the Bureau provided the Advocacy Groups with multiple opportunities
over seven years to voice their opinions, and they have done so. (ECF_148-1 at
10).

                                                4
       Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 6 of 12




submitted more information, rather than meaningfully new information. Id. That

almost perfectly tracks what the district court rejected in Sequoia ForestKeeper. 50

F. Supp. 3d at 1388 (“the court can find nothing … that indicates that information

[p]laintiffs could [have provided to the agency] would ‘present a seriously different

picture’ of the environmental issues being contested”).

      The Advocacy Groups argue that the Defendants failed to acknowledge their

declarations from various individuals. (ECF_158 at 1). But these declarations can

be grouped into one general theme: if I had more time, I could have said more.

Well, of course that is true. There is no doubt that some of the Advocacy Groups’

declarants could produce a multi-volume treatise longer than Churchill’s History of

the English Speaking Peoples solely on the topic of how the Bureau could have

done things better, if only he or she had the time. But that is not the test. The test,

viewed in the totality of the circumstances, is whether the Advocacy Groups were

given the opportunity to put the Bureau on notice. They had this opportunity, and

they availed themselves of it. (ECF_141 at 9-11, 30-35). Moreover, they have not

shown that, if they had more time, they would have introduced any evidence that

would have presented a seriously different picture than the one the Bureau already

had. Accordingly, the Advocacy Groups’ “to the extent practicable” argument

lacks merit, and this Court should find in favor of the Bureau.




                                          5
          Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 7 of 12




   II.      BLM’s issuance of IM 2018-034 was not procedurally improper

         Plaintiffs assert that the Defendants “offer no defense” to their three-

sentence argument that the CEQ regulations require that agencies “make diligent

efforts to involve the public in preparing their NEPA procedures.” (ECF_135-1 at

14-15) (citing 40 C.F.R. §1506.6(a)).

         As is clear by the language of the regulation, and recognized by the court in

Bering Strait, the CEQ regulations regarding public involvement are “general in

approach. . . .” 524 F.3d at 952. Just as the Ninth Circuit determined that they do

not rigidly require the circulation of a draft EA, nor do they require a full notice-

and-comment rulemaking for an Instruction Memorandum. Id.; (see also ECF_141

at 26-29; 43 C.F.R. § 46.305 (BLM regulation indicates that “methods for

providing public notification and opportunities for public involvement are at the

discretion of the Responsible Official”)). The CEQ regulations offer neither an

independent basis, nor additional support, for Plaintiffs’ arguments that IM 2018-

034 required notice-and-comment rulemaking. In fact, the BLM regulations

confirm that public involvement is to be at the discretion of the Responsible

Official. 43 C.F.R. § 46.305(a).

   III.     Vacatur of the lease decisions and IM-2018-034 is not the
            appropriate remedy.

         As the Defendants have already discussed, if this Court grants the Advocacy

Groups’ motion for summary judgment, this Court should not vacate the leases in
                                           6
       Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 8 of 12




question. (ECF_140-1 at 35-36); (ECF_148-1 at 16-20); (ECF_158 at 24-30). Nor

should the Court put itself in the business of selecting between the policies of two

Presidential administrations. (See ECF_37-39). Vacating the leases would cause

significant disruption, including requiring the Bureau to return over $125 million

to the lessees, over half of which has already been distributed to the states as

required by federal law. (ECF_162 at 15). Instead of taking this drastic and

unnecessary measure, the Court could instead enjoin surface disturbing activities

during the pendency of any NEPA remand. This would avoid the disruption of

vacatur while simultaneously preventing any potential environmental harm. The

latter approach is a much more sensible solution.

      A similar scenario recently played out in the District Court for the District of

Columbia. WildEarth Guardians. v. Bernhardt., No. 16-cv-1724-RC (Mar. 19,

2019 D.D.C.) (slip opinion attached as Exhibit A). In that case, the plaintiffs

alleged that the Bureau failed to adequately consider climate change prior to

authorizing oil and gas leases in Wyoming. (Id.). The district court agreed. (Id. at

57). As here, the plaintiffs asked the district court to vacate the leases at issue.

(Id.). As here, the plaintiffs asked the court to apply the test laid out in Allied-

Signal v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir.

1993). (Id.). The court did so and found that vacatur was not appropriate. (Id. at

57-59).

                                          7
       Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 9 of 12




      Notably, while the district court recognized that vacating the leases could

have significant, disruptive effects on both public and private economic interests,

the court did “not deny vacatur [] on the basis of alleged economic harm alone.”

(Id. at 58 n.35). Rather, the court refrained from vacating the leases because there

was a “serious possibility” that the agency could justify its action on remand. (Id.

at 59). The same is true here, as this Court must “assume the [Bureau] will comply

with the law.” N. Cheyenne Tribe v. Hodel, 851 F.2d 1152, 1157 (9th Cir. 1988).

      In order to “guard against the possibility that BLM did not choose correctly

the first time around, the Court enjoin[ed] BLM from issuing any [drilling permits]

for the Wyoming Leases while the agency” prepared a corrective NEPA analysis.

(Ex. A at 59). In concluding, the district court stated that “[c]ompliance with

NEPA cannot be reduced to a bureaucratic formality, and the Court expects [BLM]

not to treat remand as an exercise in filling out proper paperwork post hoc.” (Id.

(citation omitted)). The court also recognized that “[a]fter BLM’s work on remand,

[p]laintiffs may again address whether BLM fulfilled its NEPA obligations.” This

approach was entirely sensible when contrasted with the alternative of vacatur.

      Here, as discussed above and previously in Defendant-Intervenors’ Motion

(ECF_149 at 10-17), Plaintiffs have not shown the alleged error was “serious” as

Plaintiffs fail to show either that they were prevented from submitting new

information or that any of that information would have altered the agency’s

                                         8
      Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 10 of 12




decision. Thus, should this Court find in favor of the Advocacy Groups, Wyoming

and the Alliance ask that this Court follow the sound judgment of the D.C. district

court and refrain from vacating the leases.

                                 CONCLUSION

      For the reasons discussed above and in prior filings, the State of Wyoming

and the Western Energy Alliance respectfully request that this Court grant

summary judgment to the Defendants. In the event that this Court rules in favor of

the Advocacy Groups, the State and the Alliance ask that this Court refrain from

vacating the leases, as many courts have done before.




                                          9
Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 11 of 12




Respectfully submitted this 28th day of August 2019.


                                      /s/ Erik Petersen
                                      Erik E. Petersen, WSB No. 7-5608
                                      Senior Assistant Attorney General
                                      Wyoming Attorney General’s Office
                                      2320 Capitol Avenue
                                      Cheyenne, WY 82002
                                      (307) 777-6946 (phone)
                                      (307) 777-3542 (fax)
                                      erik.petersen@wyo.gov

                                      Paul Turcke
                                      MSBT LAW
                                      7699 West Riverside Drive
                                      Boise, ID 83714
                                      Telephone: 208-331-1800
                                      Fax: 208-331-1202
                                      Email: pat@msbtlaw.com

                                      Attorneys for Defendant-Intervenor
                                      State of Wyoming

                                      /s/ Malinda Morain
                                      Bret Sumner, Pro Hac Vice
                                      bsumner@bwenergylaw.com
                                      Malinda Morain, Pro Hac Vice
                                      mmorain@bwenergylaw.com
                                      Michael Cross, Pro Hac Vice
                                      mcross@bwenergylaw.com
                                      BEATTY & WOZNIAK, P.C.
                                      216 Sixteenth St., Suite 1100
                                      Denver, CO 80202-5115
                                      Telephone: 303-407-4499
                                      Fax: 800-886-6566

                                      Attorneys for Defendant-Intervenor
                                      Western Energy Alliance


                                 10
      Case 1:18-cv-00187-REB Document 163 Filed 08/28/19 Page 12 of 12




                         CERTIFICATE OF SERVICE
      I hereby certify that on the 28th day of August 2019, I served a true and

correct copy of the foregoing via the Court’s electronic case filing system which

will cause the foregoing to be served upon all counsel of record.




                                                    /s/ Erik Petersen

                                                    Erik Petersen




                                         11
